     Case 3:19-cv-00348-CHB Document 16 Filed 12/29/20 Page 1 of 2 PageID #: 81




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE

                                    NO. 3:19-CV-348-CHB


JASON COMPTON                                                                     PLAINTIFF

v.      RESPONSE TO PLAINTIFF’S MOTION TO FILE AMENDED COMPLAINT

                                      (electronically filed)

LOUISVILLE METROPOLITAN GOVERNMENT, et al.                                     DEFENDANTS


                                         * * * * * * *



         Come Defendants, by counsel, and in response to Plaintiff’s Motion to Amend his

Complaint state that they object to the filing of an Amended Complaint. As grounds for the

objection, Defendants state that their original Motion to Dismiss was filed on July 29, 2019. On

September 20, 2019, a month after the time to respond to the Motion to Dismiss had passed,

Plaintiff filed his Motion to Amend Complaint. Defendants state that their Motion to Dismiss

should be ruled on before Plaintiff’s request may be considered as his failure to respond to the

Motion to Dismiss is grounds for granting said Motion. Furthermore, the Amended Complaint

fails to cure the defects as they relate to claims against Metro Government.
 Case 3:19-cv-00348-CHB Document 16 Filed 12/29/20 Page 2 of 2 PageID #: 82




                                             Respectfully submitted,


                                             MICHAEL J. O’CONNELL
                                             JEFFERSON COUNTY ATTORNEY


                                              /s/ Susan K. Rivera____________
                                             SUSAN K. RIVERA
                                             Assistant Jefferson County Attorney
                                             200 S. Fifth Street, Suite 300N
                                             Louisville, Kentucky 40202
                                             Phone (502) 574-3076
                                             Fax (502) 574-4215
                                             Susan.rivera@louisvilleky.gov
                                             Counsel for Defendants

                                CERTIFICATE OF SERVICE


       It is hereby certified that on December 29, 2020, the foregoing was electronically filed

with the clerk of the court by using the ECF system which will send an electronic copy to all

counsel of record.


                                              /s/ Susan K. Rivera___
                                             Susan K. Rivera
